DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 11-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2017/0193706 A1).
Regarding claim 1, Lo discloses a method comprising: at an electronic device including a processor and non-transitory memory (Paragraph 0149, graphics processing unit and memory of a HMD): obtaining a point cloud including a plurality of points (Paragraph 0044, point cloud modelling a real world object), wherein the (Paragraph 0093, clustering groups of points determined using bounding boxes, paragraph 0094), wherein a particular point of the first cluster of points is associated with a characterization vector that includes a set of coordinates in a three-dimensional space of the particular point and a cluster identifier of the first cluster of points; (Paragraph 0094, points added to clusters using bounding boxes where unique IDs are assigned to each cluster and added to a list [characterization vector])	determining a spatial relationship vector based on a volumetric arrangement of the first cluster of points and the second cluster of points, wherein the spatial relationship vector characterizes the spatial relationship between the first cluster of points and the second cluster of points; (Paragraph 0096, determining if the distance between two clusters is less than a size of a cluster bounding box)	and adding the spatial relationship vector to the characterization vector (Paragraph 0096, the list can change based on the result of the distance between two clusters where it is obvious to one of ordinary skill in the art by incorporating the result of the determination of the distance between two clusters can result in changes to the list).
Regarding claim 2, Lo discloses obtaining a plurality of images of a physical environment from a plurality of different perspectives; (Paragraphs 0160 and 0162, stereo images from two cameras of a real world environment)	and generating the point cloud based on the plurality of images of the physical environment (Paragraph 0163, forming point clouds)
Regarding claim 4, Lo discloses wherein obtaining the point cloud includes spatially disambiguating portions of the plurality of points into a plurality of clusters including the first cluster of points and the second cluster of points (Paragraph 0094, clustering points into different bounding boxes).
Regarding claim 7, Lo discloses wherein the spatial relationship vector includes a distance between the first cluster of points and the second cluster of points (Paragraph 0096, determining the distance between two clusters).
Regarding claim 11, Lo discloses spatially disambiguating portions of the second cluster of points into a plurality of sub-clusters, wherein the spatial relationship vector includes sub-vectors indicative of spatial relationships between the first cluster of points and the plurality of sub-clusters (Paragraphs 0093-0094, it would be obvious to one of ordinary skill in the art to repeat the clustering process of the point cloud on a cluster to produce a sub-cluster since a point cloud is a collection of points that are clustered to produce a group of points that are a subset of the point cloud and as a result, clustering the cluster would produce a sub-cluster of points that are a subset of the cluster and can have determined distances between each other, paragraph 0096).
Regarding claim 12, Lo discloses wherein determining the spatial relationship vector includes determining a first bounding box surrounding the first cluster of points and a second bounding box surrounding the second cluster of points (Paragraph 0094, bounding boxes determining the clusters).
Regarding claims 13 and 20, similar reasoning as discussed in claim 1 is applied.
Regarding claim 14, similar reasoning as discussed in claim 7 is applied.
Regarding claim 18, similar reasoning as discussed in claim 11 is applied.
Regarding claim 19, similar reasoning as discussed in claim 12 is applied.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2017/0193706 A1) in view of Schmid et al. (US 2020/0349722 A1).
Regarding claim 3, Lo discloses all limitations as discussed in claim 1.	Lo further discloses wherein obtaining the point cloud includes: obtaining an image of a physical environment; (Paragraphs 0160 and 0162, stereo images from two cameras of a real world environment)	obtaining a depth map of the image of the physical environment (Paragraph 0163, providing a depth map of environment features).	Lo does not clearly disclose generating the point cloud based on the image of the physical environment and the depth map.	Schmid discloses generating a point cloud for an image of a scene using a depth map of the image (Paragraph 0005).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2017/0193706 A1) in view of Shi et al. (US 2020/0111251 A1).
Regarding claim 5, Lo discloses all limitations as discussed in claim 4.	Lo does not clearly disclose wherein spatially disambiguating portions of the plurality of points into the plurality of clusters includes performing plane model segmentation.	Shi discloses model-based segmentation that segments 3D point data into primitive planes (Paragraph 0099).	Shi’s technique of model-based segmentation that segments 3D point data into primitive planes would have been recognized by one of ordinary skill in the art to be applicable to the point cloud data of Lo and the results would have been predictable in the segmenting of point cloud data into primitive planes. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2017/0193706 A1) in view of Papanikolopoulos et al. (US 2019/0278988 A1).
Regarding claim 6, Lo discloses all limitations as discussed in claim 4.	Lo does not clearly disclose wherein spatially disambiguating portions of the plurality of points into the plurality of clusters includes performing Euclidean cluster extraction.	Papanikolopoulos discloses breaking down a point cloud using a Euclidean cluster extraction clustering technique (Paragraph 0105).	Papanikolopoulos’ clustering technique of breaking down a point cloud using .


Allowable Subject Matter
Claims 8-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art does not clearly disclose the method of claim 1, wherein the spatial relationship vector includes a bearing angle or a bearing arc between the first cluster of points and the second cluster of points.
Regarding claim 9, the prior art does not clearly disclose the method of claim 1, wherein the spatial relationship vector includes a relative orientation of the first cluster of points with respect to the second cluster of points.
Regarding claim 10, the prior art does not clearly disclose the method of claim 1, wherein the spatial relationship vector includes an element that is changed by a change in position or orientation of the first cluster of points with respect to the second cluster of points.
Regarding claim 15 similar reasoning as discussed in claim 8 is applied.
Regarding claim 16, similar reasoning as discussed in claim 9 is applied.
Regarding claim 17, similar reasoning as discussed in claim 10 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cai et al. (US 2020/0092584 A1) discloses segmenting point clouds into one or more clusters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHI HOANG/Primary Examiner, Art Unit 2613